Exhibit SOUTHSIDE BANCSHARES, INC. ANNOUNCES RECORD EARNINGS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2009 NASDAQ Global Select Market Symbol - "SBSI" TYLER, Texas, (October 29, 2009) Southside Bancshares, Inc. (“Southside” or the “Company”) (NASDAQ: SBSI) today reported its financial results for the three and nine months ended September 30, 2009. Southside reported record net income of $10.5 million for the three months ended September 30, 2009, an increase of $4.2 million, or 68.0%, when compared to $6.3 million for the same period in 2008. Net income for the nine months ended September 30, 2009, increased $13.7 million, or 67.4%, to a record $34.0 million from $20.3 million, for the same period in Diluted earnings per share increased $0.28, or 66.7%, to $0.70 for the three months ended September 30, 2009, when compared to $0.42 for the same period in 2008.Diluted earnings per share increased $0.91, or 66.9%, to $2.27 for the nine months ended September 30, 2009, compared to $1.36 for the same period in 2008. The return on average shareholders’ equity for the nine months ended September 30, 2009, increased to 25.15% compared to 19.19% for the same period in 2008.The annual return on average assets increased to 1.65% for the nine months ended September 30, 2009, compared to 1.18% for the same period in “During 2009, we feel fortunate to have achieved significant earnings benchmarks.We continue to manage the bank with attractive net interest margins,” stated B. G.
